Citation Nr: 1106746	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for histoplasmosis of the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he incurred histoplasmosis of the left 
eye during active duty service.  In an August 2007 statement, he 
specifically argued that he was exposed to spores that cause 
histoplasmosis while serving on active duty in Memphis, Tennessee 
from March to October 1961.  The record does not currently 
include the Veteran's personnel records, and the service 
treatment records included in the claims file do not confirm the 
Veteran's service in Tennessee.  Upon remand, copies of the 
Veteran's service personnel records should be obtained and added 
to the record. 

In addition, the Board finds that a VA examination is required by 
the duty to assist.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006)..

The Veteran's claim was denied by the RO as there was no evidence 
of histoplasmosis for many years after the Veteran's separation 
from active duty.  However, internet articles pertaining to 
histoplasmosis and its symptoms submitted by the Veteran note 
that mild cases of histoplasmosis often produce no symptoms until 
years and decades after service.  Therefore, the Board finds that 
a medical opinion is necessary in this case, and the Veteran 
should be provided a VA examination and medical opinion to 
determine the nature and etiology of any current left eye 
histoplasmosis.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel 
records from the National Personnel Records 
Center (NPRC).  If the personnel records are 
not available from the NPRC, determine 
whether personnel records may be obtained 
from any other source, including the Veteran 
himself.  All attempts to obtain the 
personnel records must be documented in the 
claims file. 

2.  Schedule the Veteran for a VA 
examination, either at a VAMC or on a fee-
basis, with an ophthalmologist to determine 
the nature and extent of any histoplasmosis.  
The claims file must reflect that the 
examination was performed by an 
ophthalmologist.  Any indicated studies 
should be undertaken, and all manifestations 
of current disability should be described in 
detail.  The Veteran's entire claims file, to 
include his service records and a copy of 
this remand, must be made available to 
examining physician for review.

The ophthalmologist must offer an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability), that 
any present histoplasmosis is etiologically 
related to any incident of the Veteran's 
active duty service, including his service in 
Tennessee.

The ophthalmologist must provide a full 
rationale for any medical opinions expressed.  

3.  Readjudicate the claim for service 
connection.  If the benefits sought on appeal 
are not fully granted, issue a supplemental 
statement of the case (SSOC) before returning 
the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


